Citation Nr: 1044758	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  07-10 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for right shoulder 
disability.

3.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from May 1999 to May 2002.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Huntington, West 
Virginia.  In a letter dated several days later in the same 
month, the RO in Louisville, Kentucky notified the Veteran of 
that decision.  [Due to the location of the Veteran's residence, 
the jurisdiction of his appeal remains with the Louisville RO.]  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

The Veteran is seeking service connection for hearing loss, a 
right shoulder disorder, and degenerative joint disease of his 
lumbar spine.  For all three issues, he has provided some 
evidence of either a current diagnosis and/or of an incident in 
service which requires further explanation or development. 

Specifically, the Veteran maintains that his hearing loss is 
directly related to excessive noise exposure during service.  His 
DD Form 214 indicates that he served as a combat engineer, and 
thus his account of his exposure is credible and entirely 
consistent with the circumstances of his service.  According to 
service treatment records (STRs), at enlistment in April 1999, an 
audiometric examination showed pure tone thresholds in the right 
ear were 15, 5, 5, 10, 55 and 45 decibels, respectively, at 500, 
1,000, 2,000, 3,000, 4,000 and 6,000 Hertz (Hz).  The thresholds 
in the left ear at the same frequencies were 5, 0, 0, 10, 45, and 
50 decibels, respectively.  These findings were indicative of 
some degree of hearing loss at 4000 and 6000 Hz bilaterally.

Of even more importance are the results of the Veteran's hearing 
test at separation in May 2002, which indicate that he may have 
suffered a deterioration in hearing sensitivity due to 
significant threshold shifts at 2000, 3000, and 4000 Hz.  
Audiometric testing showed pure tone thresholds in the right ear 
were 30, 15, 15, 20, 45 and 55 decibels, respectively, at 500, 
1,000, 2,000, 3,000, 4,000 and 6,000 Hertz.  The thresholds in 
the left ear at the same frequencies were 30, 20, 10, 10, 40, and 
50 decibels, respectively.  The Veteran complained of hearing 
loss.  

In November 2005, a VA examiner compared the Veteran's enlistment 
hearing evaluation to his separation hearing evaluation.  She 
noted that the Veteran entered service with a moderate hearing 
loss at 4000-6000 Hz in both ears and left service with the same 
degree of hearing loss, a moderate level loss at 4000-6000 Hz.  
She then noted that there was no evidence of a standard threshold 
shift (STS), but did not address the significant threshold shifts 
at 500-3000 Hz.  The examiner concluded that the Veteran's 
hearing loss did not appear to be aggravated by noise exposure 
while in service.  

The law provides that every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders noted at 
the time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. §§ 1110, 1111 (West 
2002).  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

In order to rebut the presumption of soundness, there must be 
clear and unmistakable evidence demonstrating that the injury or 
disease existed before acceptance and enrollment and clear and 
unmistakable evidence that it was not aggravated by such service.  
VAOPGCPREC 3-2003 (July 16, 2003).  Essentially, to rebut the 
presumption of sound condition VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.

In this case, the Veteran's enlistment and separation examination 
reports, coupled with his military duties as a combat engineer, 
raise significant medical questions regarding whether a pre-
existing hearing loss became appreciably worse during service 
beyond its natural progression in accordance with the above-cited 
law.  Further examination and evaluation of the Veteran's hearing 
loss is, therefore, warranted.  

Regarding the issues of entitlement to service connection for a 
right shoulder disorder and degenerative joint disease of the 
lumbar spine, the Board notes that competent medical evidence of 
record is insufficient to decide the claims.  Thus, further 
development on the duty to assist the Veteran with these claims 
is needed.  

STRs fail to reveal any significant symptomatology involving the 
right shoulder or lumbar spine.  Although at separation in May 
2002, the Veteran reported a history of recurrent right shoulder 
and low back pain, the examining physician provided no further 
summary or elaboration, and there were no diagnoses of chronic 
disorders.  In March 2004, the Veteran underwent examination for 
retention in the Army Reserves.  He again noted a history of back 
pain, but did not mention the right shoulder.  

Review of the record also indicates that VA has not afforded the 
Veteran appropriate examination with medical opinion rendered as 
to whether he currently has a right shoulder disorder or lumbar 
degenerative joint disease and, if so, their etiology.  Given 
this evidentiary posture, the Board finds that VA examination of 
these conditions is necessary.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4) (VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record if 
it is necessary to decide the claim).  

In addition, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any appropriate 
authorizations where necessary, obtain 
copies of records of any hearing loss, 
right shoulder, and low back treatment that 
the Veteran may have received since his 
separation from active duty in May 2002.  
Document all attempts to obtain such 
records.  If the AMC/RO is unable to obtain 
any pertinent evidence identified by the 
Veteran, so inform him and request that he 
obtain and submit it.  If any records are 
unavailable, do not exist, or further 
attempts to obtain them would be futile, 
document this in the claims file.  All such 
available records should be associated with 
the claims folder.  See 38 U.S.C.A. 
§ 5103A(b).

2.  Then, accord the Veteran a VA 
audiological examination to determine the 
nature, extent, and etiology of his hearing 
loss.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  A 
notation to the effect that this record 
review took place should be included in the 
report.  A detailed history of any hearing 
loss before, during, and after service 
should be obtained from the Veteran.  

a) The audiologist should 
thereafter provide an opinion 
addressing whether the record 
contains clear and unmistakable 
evidence that Veteran's hearing 
loss existed prior to his military 
service.

b) If the record contains clear and 
unmistakable evidence that hearing 
loss existed prior to service, the 
audiologist should thereafter 
provide an opinion addressing 
whether it is at least as likely as 
not (i.e., to at least a 50/50 
degree of probability) that the 
hearing loss was aggravated beyond 
its natural progression during 
military service.  

c) If there is no clear and 
unmistakable evidence that hearing 
loss existed prior to service, the 
audiologist should provide an 
opinion addressing whether it is at 
least as likely as not (i.e., to at 
least a 50/50 degree of 
probability) that the type, degree, 
and pattern of any currently shown 
hearing loss is consistent with 
excessive noise exposure during the 
Veteran's period of military 
service or whether such a causal 
relationship is unlikely (i.e., a 
probability of less than 50 
percent).  

The audiologist must provide a complete 
rationale for all conclusions drawn or 
opinions expressed.  Any opinion provided 
should include discussion of specific 
evidence of record, particularly the April 
1999 and May 2002 in-service audiometric 
examinations.  

Note:  The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

3.  The Veteran should also undergo a VA 
orthopedic examination to determine the 
nature, extent and etiology of any right 
shoulder or lumbar spine disorder that he 
may have.  The claims folder must be made 
available to the examiner(s) for review of 
the case, and the examination report(s) 
should include discussion of the Veteran's 
documented medical history and assertions.  
A notation to the effect that this record 
review took place should be included in the 
report.  The examiner should elicit from 
the Veteran a detailed history regarding 
the onset and progression of relevant 
symptoms.  All tests indicated, to include 
but not necessarily limited to radiologic 
studies, are to be conducted at this time, 
and all findings should be reported in 
detail.  The examiner should indicate 
whether any degenerative changes shown on 
X-ray support a diagnosis of degenerative 
joint disease.  

For any right shoulder disorder or lumbar 
spine disorder diagnosed on examination, 
the examiner should provide an opinion 
addressing whether it is more likely than 
not (i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., a 50/50 probability), 
or unlikely (i.e., a probability of less 
than 50 percent), that such disorder had 
its clinical onset in service or is 
otherwise related to active duty.  If any 
currently diagnosed right shoulder or 
lumbar spine disorder cannot be regarded as 
having had its onset during active service, 
the examiner should explicitly indicate so.  

The examiner must provide a complete 
rationale underlying any conclusions drawn 
or opinions expressed. 

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the service connection claims on appeal.  
If the benefits sought on appeal remain 
denied, furnish the Veteran and his 
representative an appropriate supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


